UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GERALD WILLIAMS,
                               Movant,                            19-CV-6848 (JMF)
                                                                  13-CR-580-4 (JMF)
                   -against-
                                                              MEMORANDUM OPINION
 UNITED STATES OF AMERICA,                                        AND ORDER
                               Respondent.

JESSE M. FURMAN, United States District Judge:

       The Court previously ordered Movant Gerald Williams to show cause by January 14,

2020, why his motion under 28 U.S.C. § 2255 should not be denied as time barred. See 13-CR-

580-4, ECF Nos. 276, 281; 19-CV-6848, ECF Nos. 4, 6. On January 21, 2020, having not

received any submission from Williams, the Court denied the motion as time barred. See 13-CR-

580-4, ECF No. 285; 19-CV-6848, ECF No. 7. On January 27, 2020, however, the Court

received a letter from Williams responding to the Court’s Order to Show Cause. See 19-CV-

6848, ECF No. 8 (“Movant Ltr.”).

       The Court need not decide whether to treat Williams’s letter as timely because, even if the

Court did deem the letter to be timely, the letter would have no impact on the Court’s conclusion

that the motion is time barred. Williams concedes that his motion, which is based on United

States v. Townsend, 897 F.3d 66 (2d Cir. 2018), is not timely under 28 U.S.C. § 2255(f)(3)

because Townsend is a decision of the Second Circuit, not the Supreme Court. See Movant Ltr.

2. Instead, he contends that his motion should be deemed timely pursuant to Section 2255(f)(4)

because it was filed within one year of Townsend, which constitutes a new “fact” that he could

not previously have “discovered through the exercise of due diligence.” Id. at 1-2. As many

courts have held, however, “a legal decision that does not change any part of the petitioner’s own
criminal history” — which is what Townsend is here — “constitutes a ruling of law and does not

create a new factual predicate for a federal habeas claim.” Tellado v. United States, 799 F. Supp.

2d 156, 164 (D. Conn. 2011) (Kravitz, J.) (citing cases); accord Diaz v. United States, Nos. 13-

CV-828 (KMW), 90-CR-861 (KMW), 2014 WL 4449782, *6 n.6 (S.D.N.Y. Sept. 10, 2014)

(same).

          Accordingly, whether Williams’s letter is deemed to be timely (or a timely motion for

reconsideration), the Court adheres to its conclusion that the motion is time barred.

          Because Williams has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253. The

Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken

in good faith and therefore in forma pauperis status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

          The Clerk of Court is directed to mail this Order to Williams.


          SO ORDERED.

 Dated:      January 30, 2020
             New York, New York

                                                              JESSE M. FURMAN
                                                            United States District Judge
